Citation Nr: 1221255	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-30 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a higher initial rating for coronary artery disease, status post coronary artery bypass grafting, rated 30 percent disabling from February 1, 2005. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 



REMAND

The Veteran had active military service from October 1983 to October 1987 and from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that granted service connection for coronary artery disease and assigned an initial evaluation of 100 percent, effective October 16, 2004, and a 10 percent rating effective February 1, 2005.

In an August 2008 rating decision, the RO increased the disability evaluation to 30 percent, effective from February 1, 2005.  

As the initial 100 percent rating awarded for the Veteran's service-connected coronary artery disease represents the maximum benefit under law for the period between October 16, 2004 and February 1, 2005, his appeal for a higher initial rating does not include this period.  Essentially, his disagreement with the initial disability rating assigned is limited to the 30 percent evaluation assigned for the period beginning February 1, 2005.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Veteran seeks an increased rating for his service-connected coronary artery disease that is rated at 30 percent from February 1, 2005.  In this case, the Board finds that a remand is required for additional development and to ensure that there is a complete record upon which to decide the Veteran's claim.

A review of Virtual VA indicates that there may be outstanding records which are pertinent to the claim on appeal.  VA outpatient treatment records dated in October 2011 show the Veteran reported that he is followed by his private cardiologist, Dr. Pearce and had recently seen Dr. Pearce in regards to complaints of feeling tired all the time, sleep disturbances, and feeling tired upon awakening in the mornings.  He stated that Dr. Pearce believed that his complaints were not cardiac-related.  These records also reflect that the Veteran is followed by Dr. Buck, his private primary care physician, for hypertension and had recently undergone a laboratory workup.  These records suggest that the Veteran likely receives ongoing medical treatment for his service-connected coronary artery disease disability from his private medical providers, and as such, any outstanding records must be associated with the claims file on remand.  Additionally, the RO did consider the VA treatment records in the most recent adjudication-a statement of the case dated in August 2008.  On remand, the RO will be able to consider this evidence in the first instance.

Moreover, besides the identified VA treatment records and an examination report, the most recent VA treatment records associated with the claims file is are from August 2005.  Therefore, in addition to any identified private treatment records, VA treatment records dated since August 2005 should be obtained on remand.

Also, given that almost five years have passed since the most recent VA compensation examination, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of the coronary artery disease, status post coronary artery bypass grafting after any outstanding VA and/or private treatment records are associated with the claims folder.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the veteran's pertinent medical history). 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of any and all health care providers who have provided treatment for his coronary artery disease since July 2007.  Of particular interest are medical records or opinions from Drs. Pearce and Buck.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.

2.  Obtain any VA medical records dated after August 2005 and associate these records with the claims folder.

3.  Thereafter, schedule a VA cardiovascular examination by a physician with sufficient expertise to determine the severity of the Veteran's service-connected coronary artery disease, status post coronary artery bypass grafting.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The entire claims file should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted, and all clinical findings should be reported in detail. 

An exercise test should be provided to determine the level of metabolic equivalents (METs) at which dyspnea, fatigue, angina, dizziness, or syncope develops.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimate of the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops should be provided.  The examiner should report whether there is evidence of active valvular infection, chronic congestive heart failure, or more than one episode of acute congestive heart failure in the past year due to the service-connected heart condition.  The percentage of ejection fraction due to left ventricular dysfunction should be noted.  It should also be determined whether there is evidence of cardiac hypertrophy or dilation as documented by electrocardiogram, echocardiogram or chest x-ray.  The examiner should also state whether continuous medication is required. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


